UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-1428


VERNON A. GUION,

                  Plaintiff - Appellant,

             v.

GORDAN R. ENGLAND,

                  Defendant – Appellee.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (4:06-cv-00070-F)


Submitted:    October 14, 2008              Decided:   October 16, 2008


Before KING, GREGORY, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Vernon A. Guion, Appellant Pro Se.      Rudolf A. Renfer, Jr.,
Assistant United States Attorney, Kelly Michele Perry, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Vernon A. Guion appeals the district court’s order and

judgment     granting     summary   judgment     to   the   Appellee    and

dismissing his complaint.         We have reviewed the record and find

no reversible error.         Accordingly, we affirm for the reasons

stated by the district court.           See Guion v. England, No. 4:06-

cv-00070-F    (E.D.N.C.    Mar.   10,   2008).   We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                  AFFIRMED




                                        2